Title: From Thomas Jefferson to Samuel Huntington, 9 June 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond June 9th. 1780

  I had the honor of receiving your requisition for 1,900,000 Dollars and of laying the same before the General Assembly then sitting. They immediately took measures for complying therewith. As we had not the money in our treasury it became necessary to raise it partly and principally by a sale of property, and partly by borrowing. These operations requiring some time it is absolutely impracticable, however earnest their desires have been to place it in Philadelphia by the day proposed. I hope however I shall not be disappointed in my expectations of being able to send from hence by the 20th. inst. nearly the whole sum or perhaps the whole in money, or in good bills on Philadelphia paiable on such short day as will render them equal to money.
On receiving from the board of war notice of the aids which would be necessary to forward on the Maryland and Delaware Lines, I consulted with your Deputy Quarter Master in this State, and gave him every aid and power which he asked. He left me with the most confident assurance that waggons to move the whole corps should be with them in two days from that time. Why he quitted his station and State at the moment when every exertion was called for to forward a respectable body of troops to the relief of a sinking State and army should seem to be worth enquiring. The Mortifications I have experienced from the repeated disappointments which flowed from the devolution of his duties on Deputies acting without a head, without concert, or communication with one another, have been as great as if they had been really the cause of those unfortunate events they were calculated to produce. The artillery and 1st. division mov[ed] after a few days delay only; but the second division are but just now enabled to proceed.
Our information from the Southward has been at all times defective, but lamentab[ly] so on the late occasion. Charlestown had be[en] in the hands of the enemy 24 days before we received information of it. Their movements since that event are handed to us very imperfectly. The inclosed intelligence from Governor Nash seems to indicate an intention to penetrate as far Northward as they can. Whether under these appearances it may be expedient to send further aids to the Southern States can alone be decided by Congress on a view of the operations which they may have in contemplation elsewhere. I have no doubt such aids will be sent unless greater good to the general union will be produced by employing them where they are. In either event great supplies of military Stores are immediately requisite here. North Carolina has none at all, those of South Carolina are in the hands of the enemy and ours inadequate to the arming our own Militia. As far as they will go, they have been, and will be chearfully submitted to the common use. Some members lately of our executive, but now of your honourable body, are able to give you a State of our Stores, which I consider as a more safe communication than by confiding it to paper. Of musket-cartridge paper, and cartouch boxes particularly we are so destitute that I must pray Congress to send us an immediate supply. These articles are so light too, that a single waggon if sent without delay may furnish a timely and considerable relief.
About Seventy new recruits for Colonel Washingtons horse, being now in this State and utterly unfurnished, will be provided with all necessaries by us. We are informed that the greater part of the continental horse to the Southward are reduc[ed] to the same helpless condition. Some infantry also have applied for military furniture. Gibson’s and Brent’s battalions which went into continental service full armed were disarmed when returned to us. They are now recruited to about 200 men, and will be modelled for service. We shall again put arms in their hands, as no motives will induce us to let the general good labour even a moment for want of any thing we have. But it would be very satisfactory to us to receive the pleasure of Congress as to the mode of authenticating any advances of this kind which we shall make for them: some of the applications having been necessarily made by subordinate officers.
The removal of our Seat of Government to this place has withdrawn us from the post road. A rider employed by some private Gentlemen furnishes a precarious conveyance to Hanover town the nearest place on the post road. This has rendered all our communications with Congress and the other States very incertain and our Southern ones particularly circuitous and slow. I believe there can be no doubt but that were the post directed to pass from Hanover Courthouse immediately through this place, by Petersburg &c. it would shorten the distance and save still more time by crossing James river and Roanoke where they are narrow and always passable; whereas the present post road crosses where they are wide and tempestuous. I beg leave to submit the expediency of this alteration at this time particularly to the wisdom of Congress assuring them it is considered as very desireable here.
With sentiments of the highest regard & esteem I have the honor to be Your Excellency’s Most obedt. & most humble servt.,

Th: Jefferson

